Citation Nr: 0516891	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-31 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the delimiting date for the veteran's eligibility for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, calculated as July 31, 2002, is correct.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran enlisted in a reserve component, with periods of 
unverified service, then had a period of active service which 
ended on July 31, 1992; he had subsequent periods of 
unverified reserve service, and had verified active duty for 
training from November 2000 to February 2002. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2003 decision of the Department of Veterans 
Affairs (VA), Muskogee, Oklahoma, Regional Office (RO), which 
denied an application for educational assistance benefits 
under Chapter 30 of Title 38 of the United States Code, on 
the basis that the veteran's delimiting date for such 
benefits had expired.  The veteran timely disagreed with the 
determination that the delimiting date had expired and 
perfected his appeal with a timely filed substantive appeal.  
The Board remanded the claim in June 2004.  The claim returns 
following further development.

In its June 2004 Remand, the Board noted that the veteran 
also appeared to have a claim for an extension of the 
delimiting date beyond July 31, 2002, as well as the claim 
that the July 31, 2002 delimiting date had been incorrectly 
calculated, and the Board directed that a statement of the 
case (SOC) as to that claim be issued, and that the veteran 
be afforded an opportunity to perfect his appeal as to that 
issue.  The RO issued an October 2004 SOC on this issue.  The 
Board notes that the SOC was separate from the supplemental 
statement of the case (SSOC) provided to the veteran as to 
claim for which appeal had already been perfected, the claim 
that the July 31, 2002 delineating date was incorrectly 
calculated.  The RO provided the veteran with a VA Form 9 on 
which the veteran could perfect his appeal as to the claim 
for extension of the delimiting date.  The veteran did not 
respond.  In the absence of a timely appeal of that issue to 
the Board, that issue has not been certified to the Board for 
appeal, and the Board has no jurisdiction to address that 
issue.  


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained, and all statutory duties to the veteran 
have been met.

2.  There is no statutory or regulatory provision which 
authorizes correction and recalculation of a veteran's 
delimiting date for educational assistance under Chapter 30 
based on a period of active duty for training or based on 
the veteran's reenlistment in a reserve component.


CONCLUSION OF LAW

There is no legal entitlement to correction or recalculation 
of the veteran's delimiting date for receiving educational 
assistance benefits under Chapter 30, calculated as July 30, 
2002, based on either continuation of reserve service or a 
period of active duty for training.  38 U.S.C.A. §§ 3011, 
3012, 3031, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 21.7020, 21.7540, 21.7050, 21.7051 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the delimiting date for use of his 
Chapter 30 educational assistance benefits of July 30, 2002, 
is incorrect.  He argues, in particular, that the delimiting 
date for his education assistance should be corrected based 
on his additional reserve service contract or corrected to 
reflect his full-time active duty for training from November 
2000 to February 2002.  He also stated that he did not have 
the time or the financial resources during that period to use 
his education benefits.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  

Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The veteran's claim for correction of calculation of his 
delimiting date of July 31, 2002, for use of education 
assistance benefits was submitted in May 2003, and the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy four requirements.  First, the RO must inform 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1) (2004).  Second, the RO must 
inform the claimant of the information and evidence VA will 
seek to provide.  See 38 U.S.C.A. § 5103, 38 C.F.R. 
3.159(b)(1).  Third, the RO must inform the claimant of the 
information and evidence the claimant is expected to provide.  
Id.  Finally, the RO must request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Id.
 
By a statement of the case (SOC) issued in August 2003, the 
RO advised the veteran of regulations applicable to his 
claim.  The Board's June 2004 Remand advised the veteran of 
the enactment of the VCAA, and directed the Appeals 
Management Center to further advise the veteran.  By an 
undated letter, apparently provided to the veteran in August 
2004, the RO specifically notified the veteran of the 
enactment of the VCAA, and of the evidence required to 
substantiate his claim for recalculation of his delineating 
date, advised him of VA's duty to assist him to obtain 
evidence, advised him of the actions that had already been 
undertaken on his behalf, and advised him of his 
responsibility to submit or identify evidence.  The letter 
requested that the veteran submit or identify any additional 
evidence he had pertaining to the claim.  38 U.S.C.A. § 5103, 
38 C.F.R. 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The letter also advised the veteran that he had 
up to one year to submit or identify evidence.  A 
supplemental statement of the case (SSOC) was thereafter 
issued in February 2005.  

As discussed at length below, VA is bound by the delineating 
date established by the Department of Defense, unless there 
is a statutory or regulatory authority for correction or 
recalculation of the delimiting date under the circumstances 
alleged by the veteran.  Here, the facts are not in dispute.  
The case turns on statutory interpretation.  Remand for 
further notice to the veteran, or any other action under the 
VCAA, would be fruitless.  The record demonstrates that 
remand for further action in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Analysis

An individual may establish eligibility for Chapter 30 
educational assistance benefits based on a combination of 
active duty in the Armed Forces, together with service in the 
Selected Reserve.  38 U.S.C.A. §§ 3011, 3012.  Regulations 
provide that the Armed Forces will determine whether a 
reservist is eligible to receive benefits pursuant to Chapter 
1606, Title 10, United States Code.  38 C.F.R. § 21.7540(a).  

The applicable statutes provide a ten-year period of 
eligibility during which an individual may use his or her 
entitlement to Chapter 30 educational assistance benefits.  
In general, that period begins on the date of the veteran's 
last discharge from active duty.  38 U.S.C.A. § 3031(a); see 
also 38 U.S.C.A. § 3033; 38 C.F.R. § 21.7143.

In this case, the Department of Defense determined that the 
veteran was eligible for education assistance, and the record 
before the Board includes a "Selected Reserve Educational 
Assistance Program (GI Bill) Notice of Basic Eligibility," 
DD Form 2384, signed by the veteran in 1993.  That form, in 
block #9, states that the veteran's date of basic eligibility 
for educational assistance was July 31, 1992.  The form, in 
block #6, advised the veteran that his entitlement to unused 
educational assistance benefits would expire on the earlier 
of two dates, either the 10th anniversary of his eligibility 
for benefits, if he remained a member in good standing of the 
reserve component, or, on the date of separation from the 
Selected Reserve.

The claims file also includes a February 1994 letter from VA 
to the veteran, advising the veteran of an award of education 
benefits from January 1994 to June 1994.  That letter, in 
paragraph four, advised the veteran that, of his original 
entitlement of 36 months of educational assistance, his 
remaining entitlement was 30 months, 22 days.  The letter 
further advised the veteran that he had until July 30, 2002 
to use that entitlement to educational assistance.

The claims file also includes a November 1999 letter to the 
veteran which notified him that he was entitled to education 
benefits for pursuit of an Associate of Science degree, and 
that he had 30 months and 22 days of eligibility remaining.  
This letter advised him that his education benefits must be 
used before July 31, 2002, the date his eligibility ended.  
The letter also reminded the veteran, with the statement 
highlighted, that "your entitlement will end if you leave 
the Selected Reserve."  (Emphasis in original.)

The veteran contends that he is entitled to correction of the 
delimiting date for use of his education benefits, currently 
calculated as July 31, 2002, based on his reenlistment in his 
reserve component after the original eligibility date was 
calculated.  However, there is no legal basis, either by 
statute or by regulation, for entitlement to correction or 
recalculation of a veteran's date of basic eligibility for 
education benefits, or to recalculation of the expiration of 
that date, based on reenlistment in the Selected Reserves.  
Rather, the law clearly provides that, if a veteran with 
remaining education assistance eligibility fails to reenlist 
and continue the reserve component participation, entitlement 
to educational assistance benefits terminates.  Thus, the 
veteran's reenlistment in the Selected Reserves did not 
entitle him to any change in the delimiting date of July 31, 
2002 for educational assistance, although it did allow him 
continued eligibility to use those benefits.

The veteran also contends that the July 31, 2002 delimiting 
date is now incorrect because he served a period of active 
duty for training from November 2000 to February 2002.  
However, definitions applicable to payment of educational 
assistance under Chapter 30 specify that the term "active 
duty" means full-time duty in the Armed Forces other than 
active duty for training.  38 C.F.R. § 21.7020 (b)(1).  
(Emphasis added).  Thus, provisions which would allow for 
correction of the delimiting date based on active duty are 
not applicable to authorize correction of the delimiting date 
in this case.

Review of provisions authorizing correction of a delimiting 
date for education benefits based on active duty reflects 
that, if a reservist is ordered to active duty under 
10 U.S.C.A. §§ 672(a), (d), or (g), 673, or 673b, the period 
of active duty plus four months will not be considered in 
determining the time limit for eligibility for educational 
assistance.  38 C.F.R. § 21.7550.  The August 2003 SOC 
advised the veteran of those provisions.  

The Board notes that 10 U.S.C.A. §§ 672(a), (d), or (g), 673, 
and 673b, were renumbered, without substantive changes, in 
2004, so that the applicable regulatory provision now states 
that the period of active duty plus four months will not be 
considered in determining the time limit for eligibility for 
educational assistance if the veteran is called to active 
duty under 10 U.S.C.A. §§ 12301(a), (d), (g), 12302, or 
12304.  38 C.F.R. § 21.7550 (2004).  However, as this change 
is not of a substantive nature, there is no prejudice to the 
veteran from continuation of appellate review, even though 
the veteran has not been specifically notified of the 
revision of the regulation to reflect the renumbering of the 
statutory provisions.

In any event, the copy of the veteran's orders to active duty 
for training clearly reflect that his duty was under 
32 U.S.C.A. § 504, a provision governing attendance of 
reserve component members to conduct or attend schools 
conducted by the Army, Air Force, or National Guard, rather 
than under 10 U.S.C.A. §§ 12301(a), (d), (g), 12302, or 
12304, provisions regarding mobilization during national 
emergency.  

Thus, there is no legal entitlement to exclude the period of 
the veteran's active duty training from his 10-year 
eligibility period for educational assistance benefits, and 
the delimiting date has been properly calculated as July 31, 
2002.

The Board notes that VA regulations allow for correction or 
recalculation of the ten-year delimiting period for education 
benefits based on correction of military records, where there 
was more than one period of active duty on which the 
veteran's eligibility may be based, where the veteran was 
involuntarily discharged, or where the high school education 
eligibility criterion was met after October 29, 1994.  
38 C.F.R. § 21.7050(a), (d), (e), (f), (g).  There is no 
contention that any of these circumstances are applicable in 
this case, and the record reflects that these provisions are 
not applicable.  

The Board notes that VA may extend a period of eligibility 
for education benefits upon a showing that the veteran timely 
applied for the extension and upon a showing that the veteran 
was prevented from initiating or completing his chosen 
program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
See 38 C.F.R. § 21.7051(a).  As noted in the Introduction 
above, the veteran did not perfect appeal of a claim for 
extension of his delimiting date.  However, the veteran does 
not contend that there was any physical or mental disability 
which precluded him from using his education assistance.  In 
fact, the record reflects that the veteran was engaged in 
active duty for training, and he has contended that he was 
unable to use his benefits because he was engaged in that 
training.  The veteran's participation in active duty 
training would contradict a determination that a mental or 
physical disability were present, if the veteran had 
perfected appeal as to that issue.

The Board acknowledges the veteran's concerns that, because 
he was on active duty for training, he did not have time to 
use his education benefits.  However, the legal criteria 
governing delimiting dates for education benefits are clear 
and specific, and the Board is, regrettably, bound by them.  
Congress did not authorize exclusion of active duty training 
from basic eligibility periods and delimiting dates for 
Chapter 30 education benefits, and the Board is not free to 
authorize recalculation of the veteran's period of 
eligibility or extend his delimiting date for such service.  
The Board is without authority to authorize an extension of 
the delimiting date for the veteran's education assistance.  

There is no legal basis on which the appellant's claim that 
his delimiting date should have been recalculated may be 
granted.  As the law, not the evidence, is dispositive in 
this case, the appeal is terminated due to absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for correction (recalculation) of the delimiting 
date of July 31, 2002 for educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code, beyond the adjusted delimiting date of July 31, 2002, 
must be denied as a matter of law, and is dismissed for lack 
of legal merit.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


